UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 22, 2010 BAYLAKE CORP (Exact name of registrant as specified in its charter) Commission File Number: 001-16339 WI 39-1268055 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 217 North Fourth Avenue, P O Box 9, Sturgeon Bay, WI 54235-0009 (Address of principal executive offices, including zip code) 920-743-5551 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On January 22, 2010, Baylake Corp. issued a press release reporting its expected results of operations for the fourth quarter and year ended December 31, 2009. A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No Description 99.1 Press release of Baylake Corp dated January 22, 2010 Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAYLAKE CORP Date: January 25, 2010 By: /s/Kevin L. LaLuzerne Kevin L. LaLuzerne Chief Financial Officer and Treasurer Exhibit Index Exhibit No Description 99.1 Press release of Baylake Corp dated January 22, 2010
